*313ORDER
The Disciplinary Review Board having filed a report with the Court on October 23, 1996, recommending that DAVID C. PALMER of BERNERDSVILLE, who was admitted to the bar of this State in 1966, be disbarred on the basis of his conviction of seven counts of third-degree aggravated criminal sexual contact, in violation of N.J.S.A. 2C:14-3a(2)(b), and one count of fourth-degree criminal sexual contact, in violation of N.J.S.A. 2C:14-3b(4)(b);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DAVID C. PALMER be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DAVID C. PALMER, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
*314ORDERED that DAVID C. PALMER comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that DAVID C. PALMER reimburse the Disciplinary Oversight Committee for appropriate administrative costs.